[Cite as State v. Branch, 2022-Ohio-3910.]

                               COURT OF APPEALS OF OHIO

                             EIGHTH APPELLATE DISTRICT
                                COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                            No. 110050
                 v.                                :

MARCUS BRANCH,                                     :

                 Defendant-Appellant.              :


                               JOURNAL ENTRY AND OPINION

                 JUDGMENT: DENIED
                 RELEASED AND JOURNALIZED: November 2, 2022
                     __________________________________

                            Cuyahoga County Court of Common Pleas
                                 Case No. CR-20-647543-A
                                 Application for Reopening
                                     Motion No. 556256


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney and Daniel T. Van, Assistant Prosecuting
                 Attorney, for appellee.

                 Marcus A. Branch, pro se.

EMANUELLA D. GROVES, J.:

                   On July 6, 2022, the applicant, Marcus Branch, pursuant to App.R.

26(B) and State v. Murnahan, 63 Ohio St.3d 60, 584 N.E.2d 1204 (1992), applied

to reopen this court’s judgment in State v. Branch, 8th Dist. Cuyahoga No. 110050,
2022-Ohio-132, in which this court affirmed his conviction and sentence for

attempted felonious assault. Branch now asserts that his appellate counsel was

ineffective for not raising the following issues: (1) his conviction was barred by

double jeopardy, (2) the Adult Parole Authority violated the doctrine-of-separation

of powers by finding him in violation of postrelease control and returning him to

prison, and (3) the state violated his due process rights by allowing him to be sent to

prison for violating postrelease control before trying him on current case.         On

September 22, 2022, the state of Ohio filed its brief in opposition. For the following

reasons, this court denies the application to reopen.

               In State v. Branch, Cuyahoga C.P. No. CR-18-632204-A, Branch pled

guilty to pandering obscenity. On January 3, 2019, the trial court sentenced him to

11 months in prison and five-years mandatory postrelease control and granted him

128 days of jail-time credit.

               After being released, Branch approached his girlfriend to help him

rob someone. The girlfriend said that they fought, but that she did not remember

what happened after that. A couple of days later, the girlfriend was found severely

beaten. The grand jury indicted Branch for felonious assault and aggravated

robbery in State v Branch, Cuyahoga C.P. No. CR-20-647543-A.

               Branch claims that after beating his girlfriend, he self-reported this to

the Adult Parole Authority, which returned him to prison for five-and-a-half

months, from September 3, 2019, to February 17, 2020, for violating postrelease

control. Branch attached to his application a certification of incarceration from the
Ohio Department of Rehabilitation and Correction that states he served PRC time

from October 2, 2019, to February 17, 2020. This documentation does not appear

to be in the record prior to Branch attaching it to the instant application to reopen.

               In September 2020, the state amended the felonious assault count to

attempted felonious assault, a third-degree felony. Branch pled guilty to that charge,

and the state nolled the aggravated robbery count. In an October 15, 2020 journal

entry, the trial judge sentenced Branch to 36-months in prison. The judge also ruled

that this conviction violated his postrelease control in the pandering obscenity case

and terminated the postrelease control and ordered Branch to serve the remainder

of the postrelease control term as a prison sanction consecutive to the 36-months

term by operation of law.

               In the direct appeal, Branch’s counsel argued the following three

assignments of error: (1) the record did not support a maximum sentence, (2) R.C.

2929.141 (new felony committed by person on postrelease control) is

unconstitutional on its face and as applied to Branch, and (3) the trial court abused

its discretion when it did not grant Branch a second psychiatric evaluation. In the

second assignment of error, appellate counsel argued that Ohio’s postrelease control

statute, allowing a person to be sent to prison for a new felony by both the Adult

Parole Authority and the trial judge, as happened to Branch in this case, violated the

Fifth Amendment protection against double jeopardy.               Appellate counsel
acknowledged decisions upholding the constitutionality of R.C. 2929.141.1             On

January 20, 2022, this court affirmed in part because the record did not contain any

evidence of Branch serving five-and-a-half months incarceration for violating

postrelease control. State v Branch, 8th Dist., Cuyahoga No. 110050, 2022-Ohio-

132.

               On February 1, 2022, Branch filed a pro se motion for reconsideration

arguing that using the attempted felonious assault crime to send him to prison twice

for violating postrelease control and also for committing attempted felonious assault

violates double jeopardy. This court denied his motion for reconsideration on

March 31, 2022.      On April 27, 2022, Branch filed pro se motions for en banc

consideration and for delayed reconsideration resurrecting the double jeopardy

argument with the proof of the certification of incarceration. This court denied those

motions on May 6, 2022. Branch filed the App.R. 26(B) application on July 6, 2022.

               App.R. 26(B)(1) and (2)(b) require applications claiming ineffective

assistance of appellate counsel to be filed within 90 days from journalization of the

decision unless the applicant shows good cause for filing at a later time. In the

instant case, this court issued its decision on January 20, 2022.             Thus, the

application is untimely on its face. In an effort to show good cause, Branch alleges

that he had to get proof of his prior incarceration. However, this court has held that


       1 Branch misinterprets State v. Martello, 97 Ohio St.3d 398, 780 N.E.2d 250
(2002). In that case, the Supreme Court of Ohio ruled that if a person on postrelease
control commits a crime, returning that person to prison for violating postrelease control
and prosecuting the person for that new crime does not violate the Double Jeopardy
Clauses. State v. Dunne, 8th Dist. Cuyahoga No. 100460, 2014-Ohio-3323.
experiencing delays in obtaining records related to one’s conviction does not

establish good cause for untimely filing. State v. Nagy, 8th Dist. Cuyahoga No.

105935, 2019-Ohio-2319, and State v. Young, 8th Dist. Cuyahoga No. 109169, 2022-

Ohio-308.

               Moreover, the Supreme Court of Ohio in State v. LaMar, 102 Ohio

St.3d 467, 2004-Ohio-3976, 812 N.E.2d 970, and State v. Gumm, 103 Ohio St.3d

162, 2004-Ohio-4755, 814 N.E.2d 861, held that the 90-day deadline for filing must

be strictly enforced. In those cases, the applicants argued that after the court of

appeals decided their cases, their appellate lawyers continued to represent them,

and their appellate lawyers could not be expected to raise their own incompetence.

Although the Supreme Court agreed with this latter principle, it rejected the

argument that continued representation provided good cause. In both cases, the

court ruled that the applicants could not ignore the 90-day deadline, even if it meant

retaining new counsel or filing the applications themselves.          The court then

reaffirmed the principle that lack of effort, lack of imagination, and ignorance of the

law do not establish good cause for failure to seek timely relief under App.R. 26(B).

Thus, any delay Branch experienced in obtaining the records does not state good

cause.

               The court further notes that this is the fourth time in this appeal that

the issue of double jeopardy has been raised, once by counsel and three times by

Branch pro se. Because this court has previously considered and rejected Branch’s
double jeopardy argument, res judicata bars this application. State v. Tyler, 71 Ohio

St.3d 398, 643 N.E.2d 1150 (1994).

              Accordingly, this court denies the application to reopen.


_________________________
EMANUELLA D. GROVES, JUDGE

LISA B. FORBES, P.J., and
MARY EILEEN KILBANE, J., CONCUR